Cardona, P. J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
After conducting a search of petitioner’s cell, correction officers found two weapons secreted in the baseboard behind the radiator. Following a tier III hearing, petitioner was found guilty of violating a prison disciplinary rule prohibiting inmates from possessing weapons. In our view, the detailed misbehavior report provides substantial evidence supporting the determination of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966; Matter of Cabral v Great Meadow Correctional Facility, 261 AD2d 746; Jay v Coombe, 233 AD2d 661, 662). Although petitioner denies that the weapons were his and asserts that his cellmate had access to the area in which the *820weapons were found, this is insufficient to defeat the inference of possession by petitioner under these circumstances (see, Matter of Fernandez v Stinson, 251 AD2d 887, 888; see also, Matter of Cabral v Great Meadow Correctional Facility, supra; cf., Matter of Varela v Coughlin, 203 AD2d 630). Petitioner’s remaining contentions have been reviewed and found to be without merit.
Mikoll, Mercure, Peters and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.